Order entered October 9, 2019




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00218-CR

                             TOBY FRANCIS TRACY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 194th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F17-39255-M

                                            ORDER
         Before the Court are appellant’s October 7, 2019 motion for leave to file a supplemental

brief and the State’s October 7, 2019 first motion for extension of time to file the State’s brief.

Appellant has tendered his brief with the motion for leave.

         We GRANT both motions. We ORDER appellant’s brief filed as of the date of this

order.

         We ORDER the State’s brief be filed on or before November 8, 2019.


                                                      /s/     BILL PEDERSEN, III
                                                              JUSTICE